UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6147



ORLANDO DAVID ALMOND,

                                              Plaintiff - Appellant,

          versus


SHERIFF JOHN NEWHART; C. BEGEOT, HSA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-565-3)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando David Almond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orlando David Almond appeals the district court’s order dis-

missing without prejudice his complaint filed under 42 U.S.C.A.

§ 1983 (West Supp. 2000), for failure to comply with a court order

to pay the initial partial filing fee or declare under penalty of

perjury that he could not pay the fee.*   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Almond v. Newhart, No. CA-00-565-3 (E.D. Va. Jan. 4, 2001).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). We find, however, that the district court’s
order is a final, appealable order because the defect identified by
the district court must be cured by something more than an
amendment to the complaint. Id. at 1066-67.


                                2